In March, 1902, Henderson Walker executed a will, in which he first directed that his debts and funeral expenses he paid, and he then bequeathed and devised to his wife, Sylvia Walker, all his personal property, including choses in action, money, and all rights and credits, and a life estate in all real estate owned by him wherever situated. He then devised to Henderson Walker, Jr., whose real name was Henderson Woods, the northwest quarter of section 27, township 12, range 6 east, in Chickasaw county, Mississippi, and devised other lands to Jasper Woods, Jr.
Henderson Walker, Jr., died in May, 1902, and the appellant George Walker, who was one of the executors named in the will, and the only one who qualified to act as executor, filed a report in the chancery court, setting forth that he had paid all debts; that the estate was considerably involved, a number of creditors being secured by deeds of trust on the land, making it necessary to economize as much as possible in order to make the estate pay out; and that, having fully administered said estate, he was then able to settle with the widow, Sylvia Walker, and he showed to the court vouchers for each creditor so paid, and set forth a list of persons and claims paid, among which was voucher No. 8, "E.J. Ezell, $289.10," voucher No. 9, "E.J. Ezell, Trustee, $159.17." This final report was filed on November 26, 1907, and was *Page 482 
sworn to by George Walker, and with this report he set forth the sum received each year. He was allowed a commission on the total amount received and fees to his attorney.
The decree approving this final decree was entered November 26, 1907.
On September 18, 1905, C.C. Jolly, trustee in a deed of trust given by Henderson Walker to E.J. Ezell, duly recorded in Chickasaw county, foreclosed said trust deed, and sold the lands therein embraced to Sylvia Walker, executing to her his trustee's deed therefor; and on September 25, 1905, Sylvia Walker conveyed the same land above described to Lucretia Walker, appellant in the case at bar, for a consideration recited to be one thousand eight hundred dollars.
It appears from the testimony of George Walker, husband of Lucretia Walker, and others, that he (George Walker) attended the trustee's sale and bid in the land for his wife, Lucretia Walker, paying the consideration of one thousand eight hundred dollars above mentioned, but by mistake of the scrivener Sylvia Walker's name was written as the purchaser instead of Lucretia Walker, and that, on this error being discovered, an attorney had a deed prepared from Sylvia Walker to Lucretia Walker as above recited.
Sylvia Walker was the life tenant and lived until the year 1929, when she died. Henderson Walker, also named Henderson Woods, the son of Jasper Woods, Sr., and the brother of Jasper Woods, Jr., had died in the meantime between the death of Henderson Walker, Sr., and Sylvia Walker, and this suit was brought for the possession of the above-described lands conveyed to Henderson Walker, alias Henderson Woods, by the will of Henderson Walker, and for rent from the time of the death of the life tenant, Sylvia Walker, to the time of the filing of the suit. *Page 483 
George Walker and Lucretia Walker had given a deed of trust to W.T. Jaggers on said land.
The chancellor, after hearing all the evidence, sustained the prayer for relief and rendered a decree accordingly, from which decree this suit is prosecuted.
It was sought by the appellants, Lucretia and George Walker, to prove by said George Walker that the final account above referred to did not state the true facts, but involved some funds received by him from a barber shop, which it is claimed, was owned by Sylvia Walker; and sought to introduce the book of accounts and receipts and expenditures which would show that, in fact, the deeds of trust securing the debts to Ezell et al., were not paid out of funds that came into his hands as executor, but from funds, in part, which Lucretia Walker had paid for the property at the trustee's sale. The evidence to explain and contradict the report of George Walker, administrator, by George Walker as a witness, was rejected by the chancellor.
It is contended by the appellees (Jasper Woods, Sr. and Jr.), that Lucretia Walker was incapacitated to bid at the trustee's sale because George Walker, her husband, was administering the estate of Henderson Walker, and that it was his duty to pay the debts first from the proceeds of funds coming into his hands, and that he (George Walker) was incapacitated to contradict his final account as administrator and the recitals therein made under oath.
We are of the opinion that George Walker was incompetent as a witness to contradict the final account made and filed by him in settlement of the estate, and that the chancellor did not err in refusing to receive his evidence and explanations in regard thereto.
It is true that Lucretia Walker would not be bound by the report so made, and that she would be permitted to impeach that report by other witnesses if they were available; *Page 484 
but the administrator, George Walker, was not competent to impeach his solemn act and report, and the decree of the court procured by him in discharge of his duties as administrator.
We are further of the opinion that Lucretia Walker was incapable of purchasing at the trustee's sale, on account of the fact that her husband could not purchase at such sale. It is the public policy in this state to prohibit a wife from purchasing under such circumstances as her husband could not purchase on account of a fiduciary relationship.
We are also of the opinion that it was incompetent to impeach the deeds to Sylvia Walker and from Sylvia to Lucretia Walker by parol evidence after the death of Sylvia Walker. Even if such proof was admissible generally, the long delay in seeking a correction would render George and Lucretia Walker guilty of laches, which would bar relief in that regard.
The life tenant, Sylvia Walker, had a life estate in the lands, and the remainderman, Henderson Walker, or Woods, could not bring any action to obtain his rights against Sylvia Walker during her lifetime. Had the deed been corrected as soon as the mistake was discovered in a proper manner, and had the title then been vested in Lucretia Walker as purchaser, Henderson Walker or Woods could promptly have challenged her right to purchase at the sale or to acquire the land, by asserting his right as remainderman.
We do not think it was error for the court to admit the facts that the deeds of trust were marked "Satisfied" on the record. This evidence was competent for the purpose of showing, not that the deeds of trust, in fact, were settled and paid, but as a circumstance taken in connection with evidence tending to show that the deeds of trust were satisfied and canceled prior to the land sale.
We have examined the other contentions carefully, and *Page 485 
do not think they require a reversal of the court below. The decree will therefore be affirmed.
Affirmed.